Order, Supreme Court, New York County (Carmen Beau-champ Ciparick, J.), entered on or about October 24, 1988, denying defendant Supermarkets General’s motion for sum*289mary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff was injured in the parking lot of the Nanuet Shopping Center, Nanuet, New York, in front of defendant Supermarkets General’s retail store. Supermarkets General moved for summary judgment claiming that as sublessor of the store it was not responsible for maintenance of the parking lot area.
The motion was properly denied, since Supermarkets General failed to tender evidentiary proof in admissible form so as to establish its defense sufficiently to warrant the court as a matter of law to direct judgment in its favor. (Zuckerman v City of New York, 49 NY2d 557, 562-563.) Supermarkets General failed to submit an affidavit by a person with personal knowledge of the facts in support of the claim that it exercised no control or ownership interest over the parking lot area. Its plot plan, offered to demonstrate that claim, was not authenticated and differed markedly from the one contained in the record. Denial of the motion was appropriate regardless of the sufficiency of the opposing papers. (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853.) Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.